               Case 2:19-cr-00160-RAJ Document 46 Filed 04/27/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                       No. CR19-160-RAJ
11                         Plaintiff,
12                   v.                              FINAL ORDER OF FORFEITURE
13
     VYSHAWN M. WARR,
14
                           Defendant.
15
16
17         THIS MATTER comes before the Court on the United States’ Motion for Entry of
18 a Final Order of Forfeiture (“Motion”) for the following property:
19         •        One Glock 9mm semi-automatic pistol, bearing serial number AYV372US,
20                  and any associated ammunition.

21         The Court, having reviewed the United States’ Motion, as well as other papers and
22 pleadings filed and orders entered in this matter, hereby FINDS entry of a Final Order of
23 Forfeiture is appropriate because:
24         •        On January 31, 2020, the Court entered a Preliminary Order of Forfeiture
25                  finding the above-identified firearm and any associated ammunition
26                  forfeitable pursuant to 18 U.S.C. § 924(d)(1), by way of 28 U.S.C.
27                  § 2461(c), and forfeiting Defendant’s interest in them (Dkt. No. 36);
28

     Final Order of Forfeiture - 1                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Warr, CR19-160-RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:19-cr-00160-RAJ Document 46 Filed 04/27/20 Page 2 of 2




1           •        Thereafter, the United States published notice of the pending forfeitures as
2                    required by 21 U.S.C. § 853(n)(1) and Fed. R. Crim. P. 32.2(b)(6)(C) (Dkt.
3                    No. 43) and provided direct notice to a potential claimant as required by
4                    Fed. R. Crim. P. 32.2(b)(6)(A) (see Declaration of AUSA Michelle Jensen
5                    in Support of Motion for Entry of a Final Order of Forfeiture, ¶ 2, Ex. A);
6                    and;
7           •        The time for filing third-party claims has expired, and none were filed.
8
            NOW, THEREFORE, THE COURT ORDERS:
9
            1.       No right, title, or interest in the above-identified firearm and any associated
10
     ammunition exists in any party other than the United States;
11
            2.       The firearm and any associated ammunition are fully and finally
12
     condemned and forfeited, in their entirety, to the United States; and,
13
            3.       The Department of Justice, and/or its representatives, are authorized to
14
     dispose of the firearm and any associated ammunition as permitted by governing law.
15
16
            IT IS SO ORDERED.
17
18          DATED this 27th day of April, 2020.
19
20                                                       A
21                                                       The Honorable Richard A. Jones
22                                                       United States District Judge

23
24
25
26
27
28

      Final Order of Forfeiture - 2                                          UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      United States v. Warr, CR19-160-RAJ
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
